UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 16, 2011 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-31314 (Commission File Number) 31-1443880 (IRS Employer Identification No.) 112 West 34th Street, 22nd Floor, New York, New York 10120 (Address of principal executive offices, including Zip Code) (646)485-5410 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders. On June 16, 2011, Aéropostale, Inc. (the "Company") held its annual meeting of stockholders in New York, New York (the "Annual Meeting"). As of April 21, 2011, the Company's record date, there were a total of 80,723,152 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 71,993,729 or 89.18% of the shares of Common Stock entitled to vote were represented in person or by proxy and, therefore, a quorum was present. The vote on proposals presented for stockholder vote at the Annual Meeting was as follows: Proposal 1 — Election of Directors Name For Withheld Broker Non-Votes Ronald R. Beegle Robert C. Chavez Michael J. Cunningham Evelyn Dilsaver Julian R. Geiger John N. Haugh Karin Hirtler-Garvey John D. Howard Thomas P. Johnson David B. Vermylen Based on the votes set forth above, the director nominees were duly elected. Proposal 2 — Proposal to approve an extension of the term of our Amended and Restated 2002 Long-Term Incentive Plan. For Against Abstain Broker Non-Votes Long-Term Incentive Plan Based on the votes set forth above, the extension of the term of our Amended and Restated 2002 Long-Term Incentive Plan was duly approved. Proposal 3 — Advisory vote on executive compensation For Against Abstain Broker Non-Votes Executive Compensation Based on the votes set forth above, the advisory vote on executive compensation was duly approved. Proposal 4 — Advisory vote on frequency of votes on executive compensation 1 Year 2 Years 3 Years Abstain Frequency of Votes on Executive Compensation Based on the votes set forth above, the advisory vote on frequency of votes on executive compensation was approved for “1 year”. Proposal 5 — Ratification of Appointment of Deloitte & Touche LLP as the Independent Registered Public Accounting Firm of the Company for the fiscal year ending January28, 2012. For Against Abstain Broker Non-Votes Deloitte & Touche LLP 0 Based on the votes set forth above, the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 28, 2012 was duly ratified. SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aéropostale, Inc. /s/Marc D. Miller Marc D. Miller Senior Vice President - Chief Financial Officer Dated: June 17, 2011
